Citation Nr: 9930181	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Disagreement with the initial rating assigned for partial 
tear, probably medial meniscus, right knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for scar of scalp and surgical 
scar posterolaterally left neck, left spermatocele and for 
residuals of fracture of the cervical spine.  The RO denied 
service connection for body rash, right knee disability, 
right eye injury and residuals of a head injury.  The issues 
of disagreement with the ratings assigned for the scar of the 
scalp and left neck and cervical spine disability as well as 
entitlement to service connection for a body rash and 
residuals of a head injury must be clarified and will be 
addressed below.

By rating action in April 1997, service connection was 
granted for scar, right upper eyelid and the rating for the 
service connected neck condition was increased to 20 percent 
disabling.  By rating action in July 1997, service connection 
was granted for a right knee condition.  In October 1997, the 
veteran submitted a notice of disagreement with the rating 
assigned for the right knee condition.  In December 1997, the 
RO issued a statement of the case as to the issue of 
disagreement with the rating assigned for the right knee 
condition.  In May 1998, the veteran submitted a statement 
which the Board construes as a substantive appeal as to the 
issue of disagreement with the rating assigned for the right 
knee condition.


REMAND

The Board has reviewed the procedural history regarding the 
issues of disagreement with the ratings assigned for scar of 
scalp and left neck and residuals of fracture of cervical 
spine as well as with the denial of service connection for 
chronic body rash and residuals of a head injury and has 
determined that this issue must be returned to the RO for 
clarification and additional action.  Appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  The notice of disagreement must be filed within 
one year of the date of mailing of the result of the initial 
review or determination.  A substantive appeal must be filed 
within 60 days from the date the RO mails the statement of 
the case to the appellant or within the remainder of the one 
year period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), 
(b) (1999).

In September 1996, service connection was granted for scar of 
scalp and surgical scar posterolaterally left neck and for 
residuals of fracture of the cervical spine.  The RO denied 
service connection for body rash and residuals of a head 
injury.  On October 4, 1996, the veteran was notified of 
those determinations.  At that time, the veteran was 
furnished his procedural and appellate rights which explained 
the time limits and procedures for perfecting an appeal, as 
set forth above.  The veteran thereafter submitted a notice 
of disagreement on October 31, 1996.  The statement of the 
case was issued on November 8, 1996.  The veteran had until 
October 4, 1997 to submit a substantive appeal, the remainder 
of the one year period from the issuance of the notice of the 
RO's denial of his claim in October 1996.  On October 28, 
1997, the veteran's VA Form 1-9, Appeal to Board of Veterans 
Appeals, was received.  As noted, the pertinent regulations 
require that a substantive appeal must be received within the 
applicable time period.  However, the veteran's substantive 
appeal was not received by October 4, 1997.  

Recently, the Office of the VA General Counsel in VAOPGCPREC 
9-99 indicated that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal; however, the Board must afford the 
claimant appropriate procedural protection to assure adequate 
opportunity to be heard on the question of timeliness.  In 
order to give the veteran proper notice regarding the issue 
of timeliness of the substantive appeal the Board is 
remanding those issues.

The veteran has completed an appeal as to the issue of 
disagreement with the rating assigned for the right knee 
disability.  Since the issuance of the statement of the case, 
the appellant has submitted additional evidence in May 1998 
which has not considered by the RO.  This evidence includes 
VA outpatient records and a copy of an October 1992 private 
hospital treatment record.  The veteran is represented and 
has not waived his right to have that evidence initially 
considered by the RO.  Any pertinent evidence submitted by 
the appellant which is accepted by the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case, unless this procedural right is waived 
by the appellant.  38 C.F.R. § 20.1304(c) (1999).  Therefore, 
this issue must be remanded to the RO for consideration of 
the additional evidence submitted by the veteran.  The RO 
also should obtain all VA outpatient records of the veteran 
that are not currently in the record.

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's right knee disability 
from August 1994 to the present time that 
are not currently in the claims folder.  
All records obtained should be associated 
with the claims folder.

2.  The RO should readjudicate the 
appellant's claim regarding the right 
knee disability in light of the 
additional evidence added to the claims 
file after the statements of the case.  
If the decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

3.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal 
regarding the issues of disagreement with 
the ratings assigned for scar of scalp 
and left neck and residuals of fracture 
of cervical spine as well as with the 
denial of service connection for chronic 
body rash and residuals of a head injury.  
Then the RO should review the issue of 
whether a timely substantive appeal has 
been received in this case.  If that 
issue is not resolved in favor of the 
veteran he should be furnished his 
appellate rights.  If it is found that a 
timely appeal was furnished the RO should 
so inform the veteran and notify him that 
the Board may find that the substantive 
appeal was not timely.  If it is found 
that the substantive appeal was timely 
the case should be returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


